STATE OF MICHIGAN

                             COURT OF APPEALS



AMVENT HOLDINGS, LLC,                                               UNPUBLISHED
                                                                    March 23, 2017
                 Petitioner-Appellant,

v                                                                   No. 329699
                                                                    Tax Tribunal
CITY OF SOUTHFIELD,                                                 LC No. 2014-001519-TT

                 Respondent-Appellee.


Before: CAVANAGH, P.J., and SAWYER and SERVITTO, JJ.

PER CURIAM.

          Petitioner appeals as of right the Michigan Tax Tribunal’s order dismissing its case. We
affirm.

        On May 20, 2014, petitioner filed a petition with the tribunal asserting the following: (1)
it solely owned a commercial property located on Telegraph Road in Southfield; (2) respondent
levied taxes on the subject property; (3) the 2014 assessed, state-equalized, and taxable values
imposed on the property, as well as the taxes levied, were invalid and unlawful; and (4) it
requested review of the values in a meeting before the Southfield Board of Review, but the
Board failed to adjust the values. The petition requested that the tribunal enter an order reducing
the 2014 assessed, state-equalized, and taxable values of the property, and requiring respondent
to pay any refunds owed, plus interest and costs. In an order entered August 19, 2015, the
tribunal granted petitioner’s motion to add tax year 2015 to the petition.

        The tribunal sent a notice of the prehearing conference to both parties on August 18,
2015, indicating that the conference had been scheduled for September 22, 2015. The notice
stated, “Failure to appear at or otherwise participate in the prehearing conference may result in
the dismissal of the case or the conducting of default hearing.”

        On September 24, 2015, the tribunal entered an order dismissing petitioner’s case,
finding that petitioner failed to appear for the duly-noticed prehearing conference. Under a
section entitled appeal rights, the tribunal cited Michigan Admin Code R 792.10257, and stated,
“If you disagree with the final decision in this case, you may either file a motion with the
Tribunal requesting the Tribunal to reconsider the final decision (i.e., a motion for
reconsideration) or appeal the final decision to the Michigan Court of Appeals (i.e., a claim of
appeal).”

                                                -1-
        Petitioner filed a motion to set aside the order of dismissal and brief in support, pursuant
to Rule 792.10231, on October 5, 2015, asserting that petitioner’s counsel received notice of the
prehearing conference, but improperly entered the matter in his calendar for October 22, 2015. It
argued that the order of dismissal should be set aside because, before dismissing its case, the
tribunal should have carefully considered less drastic options on the record, and determined that
petitioner did not act willfully and had no history of noncompliance with court orders, and that
respondent would not have been prejudiced by simply resetting the prehearing conference.

        On October 15, 2015, the tribunal entered an order denying petitioner’s motion to set
aside the order of dismissal, but treating the motion as a motion for reconsideration. It
acknowledged that petitioner’s failure to appear at the conference was not willful, but cited MCR
2.119, and reasoned that this “rationale does not demonstrate a palpable error relative to the
dismissal that misled the Tribunal and the parties and that would have resulted in a different
disposition if the error was corrected.” It stated further: “Rather, the Tribunal did not err in
dismissing the case, as dismissal was a warranted sanction under TTR 247(9). Even though this
section states a petitioner’s failure to appear to the prehearing conference may result in the
dismissal of the case, the Tribunal’s dismissal was justified.”

       Petitioner first argues on appeal that the tribunal erred when it dismissed the petition. We
disagree.

        “Our review of a decision of the Tax Tribunal is typically limited to whether the decision
was authorized by law and whether the tribunal’s findings were supported by competent,
material, and substantial evidence on the whole record.” Prof Plaza, LLC v Detroit, 250 Mich
App 473, 474; 647 NW2d 529 (2002), citing Kostyu v Dep’t of Treasury, 170 Mich. App. 123,
131; 427 NW2d 566 (1988); see also Const 1963, art 6, § 28. This Court reviews “a decision by
the Tax Tribunal to dismiss a petition for failure to comply with its rules or orders” for an abuse
of discretion. Grimm v Dep’t of Treasury, 291 Mich. App. 140, 149; 810 NW2d 65 (2010), citing
Maldonado v Ford Motor Co, 476 Mich. 372, 388; 719 NW2d 809 (2006). “The abuse-of-
discretion standard recognizes that there will be circumstances in which there will be more than
one reasonable and principled outcome, and selection of one of these principled outcomes is not
an abuse of discretion.” Grimm, 291 Mich. App. at 149, citing Prof Plaza, LLC, 250 Mich. App. at
475.

        The prehearing conference notice sent to the parties indicated that “[f]ailure to appear at
or otherwise participate in the prehearing conference may result in the dismissal of the case or
the conducting of default hearing.” In its order dismissing the petition, the tribunal stated that it
dismissed petitioner’s case for failure to appear at the duly-noticed prehearing conference.
Finally, in its order denying petitioner’s motion to set aside the dismissal, which it treated as a
motion for reconsideration, the tribunal reasoned that “dismissal was a warranted sanction under
TTR 247(9).”

       Rule 792.10247 applies specifically to prehearing conferences, and subsection (9) states,
“Failure to appear at a duly scheduled prehearing conference may result in the dismissal of the
contested case or the scheduling of a default hearing as provided in R 792.10231(4).” In turn,
Rule 792.10231(4) provides:


                                                -2-
       Failure of a party to properly prosecute the contested case, comply with these
       rules, or comply with an order of the tribunal is cause for dismissal of the
       contested case or the conducting of a default hearing for respondent. Upon
       motion made within 21 days of the entry of the order, an order of dismissal may
       be set aside by the tribunal for reasons it considers sufficient.

“The power of the Tax Tribunal to dismiss a petition because of a petitioner’s noncompliance
with a rule or order of the Tribunal is unquestionable.” Stevens v Bangor Twp, 150 Mich. App.
756, 761; 389 NW2d 176 (1986), citing Lawrence v Dep’t of Treasury, 128 Mich. App. 741; 341
NW2d 200 (1983).

        Petitioner does not dispute that it received notice of the prehearing conference, or that the
tribunal has the general authority to dismiss cases for a party’s failure to comply with the
tribunal’s rules. Instead, petitioner cites Stevens and Grimm to argue that the tribunal committed
error requiring reversal when it failed to consider, on the record, less drastic options for
dismissing its case.

        In Stevens, the tribunal entered an order dismissing the petitioner’s case for failure to
appear at an agreed-upon conference. Stevens, 150 Mich. App. at 759-760. In so doing, the
tribunal reasoned that the respondent had suffered prejudice as a result of the petitioner’s failure
to attend. Id. at 760. This Court reversed the dismissal, finding that the tribunal abused its
discretion by imposing the sanction of dismissal because the record did not support the tribunal’s
conclusion that the respondent had actually suffered prejudice. Id. at 761-762.

        In Grimm, the tribunal placed a petitioner in default for failing to submit a proper proof
of service and assessment numbers, and subsequently entered an order of dismissal for failure to
cure the default. Grimm, 291 Mich. App. at 142-144. This Court reversed the dismissal,
reasoning that, “[w]hen considering the sanction of dismissal, the record should reflect that the
Tax Tribunal ‘gave careful consideration to the factors involved and considered all its options in
determining what sanction was just and proper in the context of the case before it.’ ” Id. at 149-
150, quoting Bass v Combs, 238 Mich. App. 16, 26; 604 NW2d 727 (1999), overruled in part on
other grounds by Dimmitt & Owens Fin, Inc v Deloitte & Touche (ISC), LLC, 481 Mich. 618,
628; 752 NW2d 37 (2008). Specific factors to be considered include:

       (1) whether the violation was wilful or accidental; (2) the party’s history of
       refusing to comply with previous court orders; (3) the prejudice to the opposing
       party; (4) whether there exists a history of deliberate delay; (5) the degree of
       compliance with other parts of the court’s orders; (6) attempts to cure the defect;
       and (7) whether a lesser sanction would better serve the interests of justice. [Id. at
       149, quoting Vicencio v Jaime Ramirez, MD, PC, 211 Mich. App. 501, 507; 536
       NW2d 280 (1995).]

        Both Stevens and Grimm are distinguishable. In this case, unlike in Stevens, the tribunal
did not dismiss petitioner’s appeal based on a finding that respondent suffered prejudice as a
result of petitioner’s failure to attend the prehearing conference. Instead, the tribunal simply
exercised its authority, pursuant to Rule 792.10247(9), to dismiss petitioner’s case for failure to
appear at the prehearing conference.

                                                -3-
        Further, Grimm involved the tribunal’s use of dismissal as a sanction for failing to cure a
default. Here, in contrast, the tribunal dismissed petitioner’s appeal pursuant to Rule
792.10247(9), which specifically applies to prehearing conferences and grants the tribunal the
authority to either dismiss a case for a petitioner’s failure to appear, or hold a default hearing.
No default was issued. Thus, the tribunal had no obligation to consider less drastic consequences
for petitioner’s failure to appear, and did not abuse its discretion by dismissing the case.

        Petitioner also argues, on appeal, that the tribunal improperly evaluated its motion to set
aside the dismissal as a motion for reconsideration, and should not have applied MCR 2.119(F).
We disagree.

        “Our review of a decision of the Tax Tribunal is typically limited to whether the decision
was authorized by law and whether the tribunal’s findings were supported by competent,
material, and substantial evidence on the whole record.” Prof Plaza, LLC, 250 Mich. App. at 474,
citing Kostyu, 170 Mich. App. at 131; see also Const 1963, art 6, § 28. This Court reviews “a
decision by the Tax Tribunal to dismiss a petition for failure to comply with its rules or orders”
for an abuse of discretion. Grimm, 291 Mich. App. at 149, citing Prof Plaza, LLC, 250 Mich. App.
at 475. Actions of the tribunal are subject to the abuse of discretion standard. Stevens, 150 Mich
App at 761. “The abuse-of-discretion standard recognizes that there will be circumstances in
which there will be more than one reasonable and principled outcome, and selection of one of
these principled outcomes is not an abuse of discretion.” Grimm, 291 Mich. App. at 149, citing
Maldonado, 476 Mich. at 388.

        In its order of dismissal, the tribunal informed petitioner that if it disagreed with the
order, it should either file a motion for reconsideration, or file a claim of appeal in this Court. In
so doing, it cited Rule 792.10257. Rule 792.10257(1) states, “The tribunal may order a rehearing
or reconsideration of any decision or order upon its own initiative or the motion of any party
filed within 21 days of the entry of the decision or order sought to be reheard or reconsidered.”
Rather than file a motion for reconsideration, petitioner filed a motion to set aside the order of
dismissal pursuant to R 792.10231. Rule 792.10231(4) provides: “Failure of a party to properly
prosecute the contested case, comply with these rules, or comply with an order of the tribunal is
cause for dismissal of the contested case or the conducting of a default hearing for respondent.
Upon motion made within 21 days of the entry of the order, an order of dismissal may be set
aside by the tribunal for reasons it considers sufficient.”

       Treating petitioner’s motion to set aside the order of dismissal as a motion for
reconsideration, the tribunal denied the motion, stating: “[E]ven though Petitioner’s failure to
appear [at] the prehearing conference was not willful and was due to an improper calendaring of
the event, this rationale does not demonstrate a palpable error relative to the dismissal that misled
the Tribunal and the parties and that would have resulted in a different disposition if the error
was corrected. Rather, the Tribunal did not err in dismissing the case, as dismissal was a
warranted sanction under TTR 247(9).” In so doing, it cited MCR 2.119.

        Pursuant to MCR 2.119(F)(1), “[u]nless another rule provides a different procedure for
reconsideration of a decision (see, e.g., MCR 2.604[A], 2.612), a motion for rehearing or
reconsideration of the decision on a motion must be served and filed not later than 21 days after
entry of an order deciding the motion.” Further, MCR 2.119(F)(3) provides:

                                                 -4-
       Generally, and without restricting the discretion of the court, a motion for
       rehearing or reconsideration which merely presents the same issues ruled on by
       the court, either expressly or by reasonable implication, will not be granted. The
       moving party must demonstrate a palpable error by which the court and the
       parties have been misled and show that a different disposition of the motion must
       result from correction of the error.

        Petitioner appears to argue that, had the tribunal not applied MCR 2.119(F) when
evaluating its motion to set aside the order of dismissal, it would have granted the motion in light
of the caselaw cited in support of the first issue raised on appeal. We disagree. First, petitioner’s
brief in support of the motion to set aside the order of dismissal made arguments nearly identical
to those made in support of the first issue raised in its brief on appeal. Thus, the tribunal
considered, and rejected, petitioner’s arguments related to the application of Stevens and Grimm
to this case. Despite petitioner’s assertion to the contrary, then, the tribunal would likely still
have denied the motion, even had it not applied MCR 2.119(F). Further, as discussed above, the
tribunal did not abuse its discretion when it dismissed the case as a result of petitioner’s failure to
appear at the prehearing conference, and failed to consider the Grimm factors on the record.
Therefore, even assuming, without deciding, that the tribunal should not have applied MCR
2.119(F) to petitioner’s motion, it did not abuse its discretion by denying the motion.

       Affirmed.



                                                               /s/ Mark J. Cavanagh
                                                               /s/ David H. Sawyer
                                                               /s/ Deborah A. Servitto




                                                 -5-